           Case 1:18-cv-08529-JMF Document 74 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KEITH DREW,                                                            :
                                                                       :
                                    Plaintiff,                         :   18-CV-8529 (JMF) (SN)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated during the teleconference held on the record on April 20, 2020, the parties’
request for three months to engage in settlement discussions is GRANTED. By separate order to
be entered later today, the Court will refer the parties to the assigned Magistrate Judge for
settlement purposes. The parties shall contact the assigned Magistrate Judge within two weeks
of the date of this Order to schedule a settlement conference to be held before July 30, 2020.

         No later than June 26, 2020, counsel for the City shall file on ECF a status letter that
(1) describes the progress of any settlement discussions, (2) provides any updates about
Defendant Gaskin, including whether he has been made aware of this action and plans to defend
the case, and (3) proposes next steps in the litigation. By the same date, counsel for the City
shall file on ECF a protective order signed by all appearing parties for the Court’s approval. The
parties shall then appear for a pretrial conference with the Court on July 30, 2020, at 3:30 p.m.

        Finally, with the City’s consent, as discussed on the record, it is hereby ordered that
Correction Officer Cleo Foster, Shield No. 18222, as identified in the City’s letter at ECF No.
56, shall be substituted as a Defendant for Correction Officer Miguelina Reyes, Shield No. 9177.
In addition, Correction Officer Lavdrim Jani, Shield No. 17359, as identified in the City’s letter
at ECF No. 56, is hereby substituted for Defendant “Correction Officer Yani.” Any references to
Defendants Reyes and Yani in the parties’ filings shall be construed as references to Defendants
Foster and Jani, respectively. The Court requests that Defendants Foster and Jani waive service
of summons.

        Within two days of the date of this Order, counsel for the City shall mail a copy of this
Order to Plaintiff and file proof of such service on ECF. If counsel is unable to complete this
mailing as a result of COVID-19 and related disruptions, counsel shall promptly notify the Court
by letter filed on ECF.

        The Clerk of Court is directed to replace Defendant “Correction Officer Miguelina
         Case 1:18-cv-08529-JMF Document 74 Filed 04/20/20 Page 2 of 2



Reyes, Shield No. 9177,” with Defendant “Correction Officer Cleo Foster, Shield No. 18222,”
and to replace Defendant “Correction Officer Yani” with Defendant “Correction Officer
Lavdrim Jani, Shield No. 17359” on the docket.

       SO ORDERED.

Dated: April 20, 2020                             __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                              2
